Citation Nr: 0006739	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-07 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a temporary total evaluation for treatment of 
a service connected condition pursuant to 38 C.F.R. 
§ 4.30(a)(3) from December 12, 1996, to January 2, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant had active military service from April 1966 to 
April 1972.  This matter comes before the Board on appeal 
from rating decisions of the Atlanta, Georgia, regional 
office (RO) of the Department of Veterans Affairs (VA).

On January 25, 2000, a videoconference hearing was held 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  
A transcript of that hearing is in the claims file.


FINDING OF FACT

The veteran's left wrist was not immobilized by cast from 
December 12, 1996, to January 2, 1997.


CONCLUSION OF LAW

The criteria for a temporary total evaluation from December 
12, 1996, to January 2, 1997, pursuant to the provisions of 
38 C.F.R. § 4.30(a)(3), are not met.  38 C.F.R. § 4.30(a)(3) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection is in effect for residuals of a shell 
fragment wound to the veteran's left upper extremity.  A VA 
outpatient treatment record dated December 12, 1996, showed 
that the veteran's fingers were drifting to the ulnar side 
and he had pain in the wrist.  The record does not indicate 
which hand was involved.  On December 16, 1996, an admission 
history/assessment was taken for the ambulatory surgery 
program, indicating that a left wrist fusion was planned.  On 
January 2, 1997, the veteran was admitted and underwent a 
left wrist fusion and cross-intrinsic transfer, index to 
little finger.  

In February 1997, a statement was received, apparently from 
the veteran's treating doctor, saying that the veteran was 
sent to occupational therapy for placement into a splint for 
his hand/wrist which was used for immobilization from 
December 12, 1996, to surgery on January 2, 1997.

In a February 1997 rating decision, the RO granted a 
temporary total evaluation for convalescence from the surgery 
from January 2, 1997, to May 1, 1997.  The veteran thereafter 
claimed entitlement to a temporary total evaluation earlier 
than January 2, 1997, based upon 38 C.F.R. § 4.30(a)(3), 
claiming specifically that his left wrist was immobilized by 
cast from December 12, 1996, until his surgery.

In his hearing before the Board, the veteran stated that the 
splint was applied by a physical therapist, and that he had 
to wear it at all times, except when he was bathing.  He said 
it was made of hard plastic and attached by a Velcro strip.  
He said that he removed it and reapplied it himself, and that 
it immobilized his wrist joint while he wore it.


II.  Legal Analysis

The facts with respect to the veteran's claim are not in 
dispute.  The issue has to do with application of the law to 
the facts of the case, in which case the question of well-
groundedness of the claim does not arise.  

The veteran had surgery on his service-connected left wrist 
on January 2, 1997, and he was granted a temporary total 
evaluation from that date until May 1, 1997, based on the 
need for convalescence pursuant to 38 C.F.R. § 4.30(a)(1).  
That period of temporary total evaluation is not in issue.  
The veteran seeks, however, to be awarded a period of 
temporary total disability pursuant to 38 C.F.R. 
§ 4.30(a)(3).  Under that provision, a temporary total 
evaluation will be assigned if treatment of a service-
connected disability resulted in immobilization by cast, 
without surgery, of one major joint or more.  

The veteran does not contend that a cast was applied to his 
left wrist on December 12, 1996.  His contention is simply 
that the rigid splint he was given to wear on December 12, 
1996, was the equivalent of immobilizing his wrist by cast.  
There is no basis in the regulation for giving such meaning 
to the term "cast."  A cast is "a rigid dressing, molded 
to the body while pliable, and hardening as it dries, to give 
firm support."  Dorland's Illustrated Medical Dictionary 280 
(27th ed. 1988).  The veteran was given a rigid splint.  It 
immobilized his wrist joint while he wore it, but it was 
removable by him, and he did remove it for bathing.  
Therefore, at those times, his left wrist was not 
immobilized.

As his wrist was not fully immobilized by cast from December 
12, 1996, until his surgery on January 2, 1997, there is no 
basis under the regulation for granting a temporary total 
evaluation for that period.  The plain meaning of the 
regulation requires that the immobilization of the joint be 
by a cast, and not by a removable splint.  There is no doubt 
as to the meaning of the regulation.

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

Entitlement to a temporary total evaluation from December 12, 
1996, to January 2, 1997, pursuant to 38 C.F.R. § 4.30(a)(3), 
is denied.



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

 

